Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 1 of 8




                                                     Exhibit “B”
            Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 2 of 8




   IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

                                                CIVIL DIVISION
GATEHOUSE STATION SQUARE, L.P.
                                                No. GD-21-001899
         Plaintiff,
    v.
                                                ENTRY OF APPEARANCE
STATE AUTO PROPERTY & CASUALTY
                                                Filed on behalf of Defendant:
INSURANCE COMPANY,
                                                State Auto Property & Casualty
          Defendant.
                                                Insurance Company


CERTIFICATE OF COMPLIANCE                       Counsel of Record for this Party:

I certify that this filing complies with the    William Krekstein, Esquire
provisions of the Public Access Policy of the   Pa. Id. No.: 69149
Unified Judicial System of Pennsylvania:
Case Records of the Appellate and Trial         TIMONEY KNOX, LLP
Courts that require filing confidential         400 Maryland Drive
information and documents differently than      Fort Washington, PA 19304
non-confidential information and documents.     215-646-6000
                                                215-646-0379 (fax)
   s/William Krekstein                          wkrekstein@timoneyknox.com
William Krekstein, Esquire




1674062-1
             Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 3 of 8




TIMONEY KNOX, LLP
By: William Krekstein, Esquire
Pa. Id. No.: 69149
400 Maryland Drive
Fort Washington, PA 19304
215-646-6000
215-646-0379 (fax)
wkrekstein@timoneyknox.com                             Attorneys for Defendant

GATEHOUSE STATION SQUARE, L.P.                         COURT OF COMMON PLEAS OF
         Plaintiff,                                    ALLEGHENY COUNTY
    v.
                                                       NO. GD-21-001899
STATE AUTO PROPERTY & CASUALTY
INSURANCE COMPANY,
          Defendant.

                                    ENTRY OF APPEARANCES

TO THE PROTHONOTARY:

            Please enter the appearances of William Krekstein on behalf of Defendant, in the above-

captioned matter.

                                                    TIMONEY KNOX, LLP

Dated: March 15, 2021                         By:      s/William Krekstein
                                                    William Krekstein, Esquire




1674062-1
             Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 4 of 8




TIMONEY KNOX, LLP
By: William Krekstein, Esquire
Pa. Id. No.: 69149
400 Maryland Drive
Fort Washington, PA 19304
215-646-6000
215-646-0379 (fax)
wkrekstein@timoneyknox.com                             Attorneys for Defendant

GATEHOUSE STATION SQUARE, L.P.                         COURT OF COMMON PLEAS OF
         Plaintiff,                                    ALLEGHENY COUNTY
    v.
                                                       NO. GD-21-001899
STATE AUTO PROPERTY & CASUALTY
INSURANCE COMPANY,
          Defendant.

                                   CERTIFICATE OF SERVICE

            I, William Krekstein, Esquire, do hereby certify that I caused to be served a true and

correct copy of the foregoing Entry of Appearance via email upon the following:

                                    Mattthew L. Kurzweg, Esquire
                                       Kurzweg Low Offices
                                  525 William Penn Place 28th Floor
                                        Pittsburgh PA 15219
                                    mkurzweg@kurzweglaw.com

                                                    TIMONEY KNOX, LLP

Dated: March 15, 2021                         By:      s/William Krekstein
                                                    William Krekstein, Esquire




1674062-1
       Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 5 of 8




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


GATEHOUSE STATION SQUARE, L.P.,         CIVIL DIVISION

     Plaintiff,

     v.                                 No. GD 21-001899

STATE AUTO PROPERTY & CASUALTY
INSURANCE COMPANY,
                                        AFFIDAVIT OF SERVICE
     Defendants.


                                        Filed on Behalf of Plaintiff Gatehouse
                                        Station Square, L.P.

                                        Counsel of Record for this Party:

                                        Matthew L. Kurzweg, Esquire
                                        PA.ID. #76462

                                        Kurzweg Law Offices
                                        525 William Penn Place
                                        28th Floor
                                        Pittsburgh, PA 15219
                                        Phone: (412) 258-2223
                                        Fax: (412) 774-3001
                                        Mkurzweg@kurzweglaw.com
         Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 6 of 8




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                         CIVIL DIVISION

GATEHOUSE STATION SQUARE, L.P.,                       )
                                                      )
               Plaintiff,                             )
                                                      )      No. GD 21-001899
       v.                                             )
                                                      )
STATE AUTO PROPERTY & CASUALTY                        )
INSURANCE COMPANY,                                    )
                                                      )
               Defendant.                             )

                                   AFFIDAVIT OF SERVICE

       I, Matthew L. Kurzweg, counsel for Plaintiff Gatehouse Station Square, L.P., depose and

say that I caused to be served a true and correct copy of the Complaint filed in the above-

captioned matter to be served upon Defendant State Auto Property and Casualty Insurance

Company located at 518 East Broad Street, Columbus, Ohio, 43215, by U.S. certified mail,

restricted delivery, return receipt requested. Attached hereto is the return receipt, evidencing

receipt of the same on March 11, 2021.

       I understand that false statements herein are subject to the penalties of 18 Pa.C.S. §4904,

relating to unsworn falsification to authorities.

                                                      Respectfully Submitted,

                                                      /s/ Matthew L. Kurzweg
                                                      Matthew L. Kurzweg, Esquire
                                                      PA.ID. #76462

                                                      Kurzweg Law Offices
                                                      525 William Penn Place
                                                      28th Floor
                                                      Pittsburgh, PA 15219
                                                      Phone: (412) 258-2223
                                                      Fax: (412) 774-3001
                                                      Mkurzweg@kurzweglaw.com
Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 7 of 8
         Case 2:21-cv-00421-NBF Document 1-2 Filed 03/31/21 Page 8 of 8




                                   CERTIFICATE OF SERVICE


       I, the undersigned counsel for Plaintiff, hereby certify that I caused a true and correct copy of

the foregoing Affidavit of Service to be served upon counsel of record for Defendant on the 17th day

of March, 2021 by via email, as follows:

                                     William Krekstein, Esquire
                                      TIMONEY KNOX, LLP
                                         400 Maryland Drive
                                     Fort Washington, PA 19304
                                    wkrekstein@timoneyknox.com

                                                     Respectfully submitted,


                                                     /s/ Matthew L. Kurzweg
                                                     Matthew L. Kurzweg, Esq.
                                                     Pa.I.D. 76462
                                                     Attorney for Plaintiff

                                                     Kurzweg Law Offices
                                                     525 William Penn Place
                                                     28th Floor
                                                     Pittsburgh, PA 15219
                                                     (412) 258-2223
                                                     (412) 774-3001 (Fax)
                                                     Mkurzweg@kurzweglaw.com
